





EXHIBIT 10.5

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

This amendment (the “Amendment”) to that certain Securities Purchase Agreement
by and between Vertical Branding, Inc. f/k/a MFC Development Corp. (the
“Company”) and Gottbetter Capital Master Ltd. (In Voluntary Liquidation) (as
successor in interest to Gottbetter Capital Finance, LLC) (the “Buyer”) , dated
as of July 31, 2006 (the “July 2006 SPA”) is entered into by and between the
Company and the Buyer listed below this 30th day of April, 2009 (the “Effective
Date”). This Amendment is made with reference to the following facts:

WHEREAS, the Company and the Buyer of those certain senior secured convertible
notes issued pursuant to the July 2006 SPA (the “Notes”) have entered into an
agreement providing for, among things, Buyer’s consent (the “Consent Agreement”)
to the Company’s entry into that certain Master Agreement by and between, among
others, the Company and P2F Holdings (the “P2F Agreement”); and

WHEREAS, in connection with Buyer’s consent to the transactions contemplated by
the P2F Agreement and with related agreements and undertakings, the Buyer and
the Company have agreed to certain amendments to the July 2006 SPA which they
now wish to memorialize by this Amendment.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
representations, warranties and agreements contained herein, and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.

Defined Terms.  Capitalized terms used and not defined herein shall have the
meanings given to them in the July 2006 SPA.

2.

Representations and Warranties of the Company.  Section 3(b) of the July 2006
SPA shall be deleted in its entirety and in its place the following shall be
inserted:

“Authorization; Enforcement; Validity. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Notes, the Warrants, the Security Documents, and each of the
other agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Notes and Warrants,
the reservation for issuance and the issuance of Warrant Shares issuable upon
conversion of the Warrants, and the granting of a security interest in the
Collateral (as defined in the Security Documents) have been duly authorized by
the Company’s Board of Directors and (other than (i) the filing of appropriate
UCC financing statements with the appropriate states and other authorities
pursuant to the Security Agreement, (ii) the filing of a Form D under Regulation
of the 1933 Act, and (iii) any required Blue Sky filings ) no further filing,
consent, or authorization is required by the Company, its Board of Directors or
its stockholders. This Agreement and the other Transaction Documents of even
date herewith have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable





1







--------------------------------------------------------------------------------







bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.”

3.

Covenants.  The following sections shall be and hereby are deleted and removed
from the July 2006 SPA:

Section 4(c) -- Reporting Status;

Section 4(f) – Listing;

Section 4(i) – Disclosure of Transactions and Other Material Information;

Section 4(m) – Reservation of Shares;

Section 4(o) – Additional Issuances of Securities;

Section 4(p) – Additional Registration Statements;

Section 4(u) – Removal of Legend; and

Section 4(v) – Transfer Agent; Investor Relations.







4.

Register/ Transfer Agent Instructions. Section 5 of the July 2006 SPA shall be
deleted in its entirety and in its place the following shall be inserted:




5. REGISTER




“The Company shall maintain at its principal executive offices (or such other
office or agency of the Company as it may designate by notice to each holder of
Securities), a register for the Notes and Warrants in which the Company shall
record the name and address of the Person in whose name the Notes and Warrants
have been issued (including the name and address of each transferee), the
principal amount of Notes held by such Person and the number of Warrant Shares
issuable upon exercise of Warrants held by such Person. The Company shall keep
the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives following reasonable
written notice of not less than two Business Days.”

.

5.

Covenants.  Section 4(k) of the July 2006 SPA shall be deleted in its entirety
and in its place the following shall be inserted:




“Additional Notes.  So long as any Buyer beneficially owns any Notes, the
Company will not issue any Notes (other than to the Buyers as contemplated
hereby) and the Company shall not issue any other securities that would cause a
breach or default under the Notes.”




6.

Covenents.  Section 4(t) of the July 2006 SPA shall be deleted in its entirety
and in its place the following shall be inserted::




“Restriction on Granting of Security Interest. Except for Excluded Securities
and Permitted Liens (as defined in the Notes), the Company shall not, without
the prior written consent of the Buyer, so long as any Note is outstanding,
enter into any security instrument granting the holder a security interest in
any and all assets of the Company which would violate the provisions of the
Security Agreement.”




7.

Limited Effect.  Except as expressly amended hereby, the July 2006 SPA is, and
shall remain, in full force and effect in accordance with its terms.








2







--------------------------------------------------------------------------------







8.

Counterparts.  This Amendment may be executed in counterparts, each of which
when so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.




9.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to principles
governing conflicts of laws.







IN WITNESS WHEREOF, the parties have executed and delivered this Amendment on
the date first above written.




COMPANY:




VERTICAL BRANDING, INC.







By:

 

Name:

 

Title:

 







BUYER:




GOTTBETTER CAPITAL MASTER LTD. (In Voluntary Liquidation)







By:

 

Name:

Stuart Sybersma

Title:

Joint Liquidator








3





